            Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

EDWIN DE JESUS FELIPE GONZALEZ
8150 15th Avenue
Apt. 201
Hyattsville, Maryland 20783

       Plaintiff,
                                                              Civil Action No.: 19-3834
       v.

DENCHFIELD LANDSCAPING, INC.
5950 Ager Road
Hyattsville, Maryland 20782

Serve: RICHARD M. SISSMAN
       Registered Agent
       24100 W St., N.W., #208
       Washington D.C. 20007

KURT ALAN DENCHFIELD
5950 Ager Road
Hyattsville, Maryland 20782

       Defendants.

                                          COMPLAINT

       Plaintiff, Edwin De Jesus Felipe Gonzalez (“Plaintiff Gonzalez”or “Plaintiff”), hereby

brings suit against Denchfield Landsaping, Inc. (“DL”), and Kurt Alan Denchfield (“K.

Denchfield”), for violations of the District of Columbia Wage Payment and Collection Act, D.C.

Code §§ 32-1301 et seq. (“DCWPCA”), the District of Columbia Minimum Wage Revision Act,

D.C. Code § 32-1001 et. seq. (“DCMWRA”) and the Fair Labor Standards Act, 29 U.S.C. §§ 201,

et seq. (“the FLSA”). Plaintiff alleges as follows:

                                         THE PARTIES

       1.      Plaintiff Gonzalez is an adult resident of the State of Maryland and was employed

by DL and K. Denchfield from on or about October 2016 until on or about November 9, 2019.
             Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 2 of 8



During that time, Plaintiff Gonzalez performed general labor functions such as cutting grass,

pulling weeds, planting flowers, spreading mulch, pruning bushes, picking up trash and

occasionally doing snow removal.

        2.      DL is incorporated in the State of Maryland and is registered to do business as a

foreign entity in the District of Columbia. DL is a landscaping company that provides its services

to commercial and residential customers in Maryland and the District of Columbia. DL employed

Plaintiff Gonzalez within the meaning of the FLSA, the DCMWRA and the DCWPCA, because,

through its owners, officers and agents, it, hired him, determined his rate of pay, paid him his

wages, supervised him, set his work schedule, provided him with the tools and materials he needed

to perform his work, and had the authority to terminate his employment. DL meets the definition

of an “Enterprise Engaged in Commerce” under the FLSA (29 U.S.C. § 203(s)(1)(A)(i)), as it has:

(1) employees engaged in commerce or the production of goods for commerce or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce; and (2) a gross volume of sales made or business done of not less than $500,000.00

(exclusive of excise taxes at the retail level that are separately stated).

        3.      K. Denchfield is an Officer, Director, and owner of DL. He is an employer of

Plaintiff within the meaning of the FLSA, the DCMWRA and the DCWPCA, because: (1) he is

an owner and/or officer and/or director of DL; (2) he has operational control over DL and is

significantly involved in its operations; (3) he has control over DL’s corporate funds used to pay

employees and can allocate funds as profits; (4) he has authority to hire and fire the Plaintiff; (5)

he was at least partly involved in determining the Plaintiff’s rate and frequency of pay; (6) he was

responsible for paying the Plaintiff his wages; (7) he made the decision not to pay Plaintiff an




                                                   2
             Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 3 of 8



overtime premium; (8) he was involved in determining Plaintiff’s work schedule; (9) he had

authority to discipline the Plaintiff; and (10) he maintained Plaintiff’s employment records.

                                        JURISDICTION

        4.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject-matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia law

claims under 28 U.S.C. § 1367.

        5.      Plaintiff is asserting viable causes of action against Defendants under the

DCWPCA and the DCMWRA because Plaintiff is entitled to the protections of both. During his

employment with Defendants, Plaintiff spent more than 50% of his working time in the District of

Columbia. See D.C. Code § 32-1003(b)(1) (“A person shall be employed in the District of

Columbia when [t]he person regularly spends more than 50% of their working time in the District

of Columbia.”)

        6.      This Court has in personam jurisdiction over Defendants because they conduct

business in the District of Columbia and are registered to do business in the District of Columbia

as a foreign entity.

                                   STATEMENT OF FACTS

        7.      At all times relevant to the Complaint, Plaintiff was employed for Defendants DL

and K. Denchfield as a landscape crewman.

        8.      At all times relevant to the Complaint, Plaintiff was paid on an hourly basis. His

regular hourly rate ranged from a starting rate of $16.50 per hour to $18.50 per hour when he

stopped working for Defendants. Plaintiff was paid on a bi-weekly basis.

        9.      The hours Plaintiff worked per week fluctuated throughout the year. However, with



                                                 3
          Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 4 of 8



the exception of a few pay periods, Plaintiff regularly worked for Defendants in excess of 40 hours

per week. On average, Plaintiff worked between no less than 8 hours of overtime and as much as

25 hours of overtime per week. There may be weeks when Plaintiff worked more than 25 hours of

overtime, but Plaintiff cannot identify those specific weeks because he is not in possession of his

time and payroll records. Those records are in the possession of the Defendants.

        10.    At all times relevant to the Complaint, Defendants paid Plaintiff at his straight-time

hourly rate of pay for each hour that he worked, including overtime hours, through their payroll

ssytem. The exception is when Plaintiff did snow removal work. In those instances, which are few,

Defendants paid Plaintiff for the snow removal work at one-and-one-half times his regular hourly

rate.

        11.    In addition, Defendants did not pay Plaintiff for all of the hours he worked –

including straight time and overtime hours.

        12.    Plaintiff started each work day by traveling from his home in Maryland to the

Defendants headquarters in Hyattsville, Maryland. Once Plaintiff loaded his truck, he would travel

to the first job of the day. Between three and four days per week, Plaintiff worked exclusively on

job sites located in the District of Columbia, Plaintiff recalls working on as many as 20 different

jobs in D.C., including but not limited to the following sites:

               a. 4600 Connecticut Avenue, N.W., Washington D.C. 20008;

               b. 3775 Ely Place S.E., Washington D.C. 20019; and

               c.   3908 Connecticut Avenue, N.W., Washington D.C. 20008.

        13.    Plaintiff spent more than half of his time working for the Defendants in the District

of Columbia, this includes driving from one job site to another job site in the District and actually

performing work on the job sites.



                                                  4
           Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 5 of 8



       14.     At the present time, Plaintiff is unable to calculate the full extent of his damages

because he does not possess all of his time and payroll records. Those records are in the exclusive

possession of the Defendants.

                                             COUNT I
                                      VIOLATIONS OF THE FLSA

       15.     Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       16.     Plaintiff was engaged in commerce and/or handled goods that have been moved in

commerce, and alternatively, DL was an enterprise engaged in commerce.

       17.     DL and K. Denchfield violated the FLSA by knowingly failing to pay Plaintiff an

overtime premium for his overtime hours – i.e. one and one-half times his regular hourly rate for

each hour over 40 that he worked during each workweek during the three-year period which

precedes the filing date of this Complaint.

       18.     DL and K. Denchfield’s actions were willful as defined by the FLSA and were not

undertaken in good faith and therefore, they are liable to Plaintiff for liquidated damages and the

statute of limitations is extended to three years.

       19.     DL and K. Denchfield are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA,

for his unpaid overtime premium compensation, plus an additional equal amount as liquidated

damages, court costs, reasonable attorneys’ fees and expenses.

       20.     The precise amount owed to the Plaintiff by DL and K. Denchfield cannot be

calculated at this time because Plaintiff and his counsel do not possess all of Plaintiff’s payroll

records or all of his time records, which are in possession of DL and K. Denchfield.




                                                     5
           Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 6 of 8



                                            COUNT II
                                    VIOLATIONS OF THE DCMWRA

         21.   Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         22.   At all times relevant to the Complaint, Plaintiff was an “employee” of DL and K.

Denchfield within the meaning of D.C. Code § 32-1002 (2).

         23.   At all times relevant to the Complaint, DL and K. Denchfield were “employers” of

Plaintiff within the meaning of D.C. Code § 32-1002 (3).

         24.   DL and K. Denchfield violated the DCMWRA by failing to pay Plaintiff an

overtime premium for the overtime hours he worked during the three-year period which precedes

the filing date of the Complaint.

         25.   As a result of the violations of the DCMWRA by DL and K. Denchfield, they are

liable for Plaintiff’s unpaid wages during the three-year period preceding the filing date of this

Complaint, liquidated damages equal to three times the unpaid overtime wages and reasonable

attorneys’ fees and costs incurred in this action, including attorneys’ fees at the Adjusted Laffey

Matrix rate, the Legal Services Index Rate and/or the rates set forth in Salazar ex rel. v. District of

Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by D.C. Code § 32-1308 (b)(1).

         26.   The precise amount owed to the Plaintiff by DL and K. Denchfield cannot be

calculated because Plaintiff and his counsel do not possess all of his payroll records or all of his

time records, which are in possession of DL and K. Denchfield.

                                       COUNT III
                               VIOLATIONS OF THE DCWPCA

         27.   Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.



                                                  6
            Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 7 of 8



       28.     At all times relevant to the Complaint, Plaintiff was an “employee” of DL and K.

Denchfield within the meaning of D.C. Code § 32-1301 (2).

       29.     At all times relevant to the Complaint, DL and K. Denchfield were “employers” of

Plaintiff within the meaning of D.C. Code § 32-1301 (1B).

       30.     DL and K. Denchfield violated the DCWPCA by failing to pay Plaintiff anything

at all for some of his hours of work (including straight-time hours and overtime hours) during the

three-year period preceding the filing date of this Complaint.

       31.     As a result of the violations of the DCWPCA by DL and K. Denchfield, they are

liable for Plaintiff’s unpaid wages from October 2016 to the end of his employment with DL and

K. Denchfield (November 9, 2019), liquidated damages equal to three times the unpaid overtime

and straight-time wages and reasonable attorneys’ fees and costs incurred in this action, including

attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or the rates

set forth in Salazar ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as required by

D.C. Code § 32-1308 (b)(1).

       32.     The precise amount owed to the Plaintiff by DL and K. Denchfield cannot be

calculated because Plaintiff and his counsel do not possess all of his payroll records or all of his

time records, which are in possession of DL and K. Denchfield.

                                     RELIEF REQUESTED

       Plaintiff requests the following relief:

       A.      enter a judgment against DL and K. Denchfield, jointly and severally, and in favor

of Plaintiff, based on their violations of the FLSA, in the amount of Plaintiff’s unpaid and illegally

withheld overtime wages, plus an amount equal to his unpaid overtime wages as liquidated

damages;



                                                  7
            Case 1:19-cv-03834-CJN Document 1 Filed 12/27/19 Page 8 of 8



       B.      enter a judgment against DL and K. Denchfield, jointly and severally, and in favor

of Plaintiff, based on their violations of the DCMWRA and the DCWPCA, in the amount of

Plaintiff’s unpaid and illegally withheld overtime and straight-time wages, plus an amount equal

to three times the amount of unpaid overtime wages as liquidated damages;

       C.      as to all Defendants, jointly and severally, award Plaintiff his costs incurred in this

action and attorneys’ fees at the Adjusted Laffey Matrix rate, the Legal Services Index Rate and/or

the rates set forth in Salazar ex rel. v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015), as

required by D.C. Code § 32-1308 (b)(1).

                                              Respectfully submitted,

                                              ________/s/______________________
                                              Omar Vincent Melehy, Esq.
                                              DC Bar No.: 415849
                                              MELEHY & ASSOCIATES LLC
                                              8403 Colesville Road Suite 610
                                              Silver Spring, Maryland 20910
                                              ovmelehy@melehylaw.com
                                              Telephone:      (301) 587-6364
                                              Facsimile:     (301) 587-6308
                                              Attorney for Plaintiff




                                                 8
